Citation Nr: 0430575	
Decision Date: 11/17/04    Archive Date: 11/29/04

DOCKET NO.  93-03 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an increased disability rating for generalized 
anxiety disorder, rated as noncompensable before April 28, 
2003 and as 10 percent disabling from April 28, 2003.  


WITNESSES AT HEARING ON APPEAL

Veteran and B. Nairob, M.D.


ATTORNEY FOR THE BOARD

Michelle L. Nelsen, Counsel




INTRODUCTION

The veteran had active service from July 1952 to July 1956 
and from September 1956 to July 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The veteran testified at a Travel Board hearing in February 
1993.  A transcript of that hearing is associated with the 
claims folder.  The Board notes that the presiding member 
from the Board is no longer employed at the Board.  See 
38 C.F.R. 
§ 20.707 (2003) (the member presiding at the hearing must 
take part in the adjudication of the appeal).  Pursuant to 
the Board's January 1998 remand, in February 1998, the RO 
asked the veteran if he desired another hearing, to which he 
responded in the affirmative.  Information associated with 
the claim indicates that the veteran failed to report for the 
scheduled April 2000 Board hearing.  

The case has been previously before the Board.  It remanded 
the case in May 1993, December 1994, and January 1998 for 
additional development.  In May 2000, the Board denied the 
appeal.  The veteran appealed that decision to the U.S. Court 
of Appeals for Veterans Claims (Court).  In a June 2001 
Order, the Court vacated the decision and remanded the case 
to the Board for consideration of the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. 
(West 2002).

Subsequently, pursuant to authority granted by 38 C.F.R. § 
19.9(a)(2) (2002), the Board undertook development on the 
issue on appeal.  However, thereafter, the U.S. Court of 
Appeals for the Federal Circuit (Court of Appeals) 
invalidated 38 C.F.R. 
§ 19.9(a)(2) as inconsistent with 38 U.S.C.A. § 7104 (West 
2002).  Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  Consequently, the 
Board was required to remand the case again in June 2003 for 
the RO to consider any of the Board-developed evidence in the 
first instance.  

In a March 2004 rating decision, the RO increased the 
service-connected disability rating to 10 percent, effective 
from April 28, 2003, the date of the veteran's last VA 
examination.  The case now returns to the Board for final 
appellate review.   


FINDINGS OF FACT

1.  The RO has provided all required notice and obtained all 
relevant evidence necessary for the equitable disposition of 
the veteran's appeal. 

2.  Evidence of record from November 7, 1996 shows that the 
veteran required essentially continuous medication for 
control of symptoms from service-connected generalized 
anxiety disorder; there is no objective evidence of 
significant symptomatology from the service-connected 
disability.   

3.  Prior to November 7, 1996, there is no evidence of social 
or industrial impairment as the result of the service-
connected generalized anxiety disorder.  
 

CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
generalized anxiety disorder before November 7, 1996 have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.321, 4.1-4.7, 4.21, 4.132, Diagnostic Code 9400 (1996).   

2.  The criteria for no more than a 10 percent disability 
rating for generalized anxiety disorder from November 7, 1996 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1-4.7, 4.21, 4.130, Diagnostic Code 
9400 (2003); 38 C.F.R. § 4.132, Diagnostic Code 9400 (1996).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Mentioned above, the VCAA was enacted in November 2000, 
during the course of this appeal.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2003) (regulations promulgated to 
implement the statutory changes).  The VCAA eliminated the 
requirement for a well-grounded claim, enhanced VA's duty to 
assist a claimant in developing facts pertinent to his claim, 
and expanded VA's duty to notify the claimant and his 
representative, if any, concerning certain aspects of claim 
development.     

Review of the claims folder reveals compliance with the VCAA.  
That is, by way of a December 2003 letter, the RO explained 
the evidence needed to substantiate his claim for an 
increased disability rating, listed the evidence already of 
record, and advised the veteran of the evidence VA was 
responsible for getting, what evidence VA would attempt to 
obtain on his behalf, and what information or evidence the 
veteran should provide.  In addition, the March 2004 
supplemental statement of the case provided additional 
explanation of the evidence needed to award an increased 
disability evaluation.  This document also included the text 
of the regulation that implements the notice and assistance 
provisions from the statute.  Therefore, the Board is 
satisfied that the RO has provided all notice required by the 
VCAA.  38 U.S.C.A. § 5103(a).  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

The Board observes that a recent decision by the U.S. Court 
of Appeals for Veterans Claims (Court) states that VCAA 
notice must be provided before the initial unfavorable 
determination by the RO.  Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).  In this case, the RO received and 
adjudicated the veteran's claim for an increased disability 
rating in 1991, years before the enactment of the VCAA, such 
that providing notice of VCAA requirements prior to the 
initial determination was impossible.  In any event, as the 
Board has already determined that the veteran has received 
all required VCAA notice, as well as all required assistance, 
as discussed below, any failure to follow Pelegrini in this 
case results in no prejudice to the veteran and therefore 
constitutes harmless error.  Bernard v. Brown, 4 Vet. App. 
384, 392-94 (1993).  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004) (holding that the Court must take due 
account of the rule of prejudicial error when considering 
compliance with VCAA notice requirements); Stegall v. West, 
11 Vet. App. 268 (1998) (where a veteran has not been harmed 
by an error in a Board determination, the error is not 
prejudicial); 38 U.S.C.A. § 7261(b) ("Court shall take due 
account of the rule of prejudicial error"); 38 C.F.R. § 
20.1102 (2003) (an error or defect in a Board decision that 
does not affect the merits of the issue or substantive rights 
of the appellant will be considered harmless).

Also in Pelegrini, the Court held, in part, that a VCAA 
notice consistent with 38 U.S.C.A. § 5103(a) must also 
conform with 38 C.F.R. § 3.159(b)(1) and request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini, 18 Vet. App. at 120-
21. 

In this case, although the December 2003 VCAA notice letter 
to the veteran does not specifically contain this request, 
the Board finds that the veteran was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  That letter specifically identified certain evidence 
that the RO would secure.  It also asked the veteran to 
identify any other private, VA, or military medical 
treatment, as well as any other information or evidence he 
wanted the RO to secure.  In addition, the letter asks the 
veteran to provide any other additional evidence.  In this 
case, the Board finds no indication of defective notice that 
is prejudicial to the veteran, such that proceeding to 
evaluate the appeal, if defect can be found, is harmless 
error.  See Bernard, supra; Sutton v. Brown, 9 Vet. App. 553 
(1996); see also 38 C.F.R. § 20.1102 (harmless error).  

With respect to the duty to assist, the claims folder 
contains the veteran's service medical records, VA treatment 
records from facilities in Birmingham and Tuscaloosa, and 
reports of several VA examinations, the most recent of which 
was performed in April 2003.  The Board notes that in 
February 1998 correspondence, the veteran identified several 
facilities from which he obtained treatment.  The RO secured 
records from the VA Medical Center in Birmingham.  However, 
responses to inquiries sent concerning records at VA Medical 
Centers in Los Angeles, Chattanooga, Miami, and West Palm 
Beach were negative.  The veteran has not identified or 
authorized the release of any private medical records.  
Accordingly, the Board finds that the duty to assist has been 
satisfied.  38 U.S.C.A. § 5103A.  

The Board is also satisfied as to compliance with its 
instructions from the previous remands.  See Stegall v. West, 
11 Vet. App. 268 (1998).

Factual Background
 
The RO established service connection for anxiety 
(subsequently characterized as generalized anxiety disorder) 
in a July 1976 rating decision.  At that time, it assigned a 
noncompensable (zero percent) rating.  That evaluation was 
continued in subsequent rating actions. 
 
The veteran submitted a claim for an increased rating in 
March 1991.  He indicated that he was currently hospitalized 
at VA for treatment of his psychiatric disability.   

VA medical records dated from March 1990 to February 1992 
generally indicated that the veteran had been prescribed 
medication for anxiety.  Notes dated in February 1991 showed 
that the veteran indicated that he was homeless, unemployed 
due to a massive lay-off, and addicted to cocaine.  He was 
seeking inpatient substance abuse treatment.  From February 
1991 to March 1991, the veteran presented for hospitalization 
and rehabilitation screening reporting a problem with 
cocaine.  Mental status examination revealed a fixed 
delusional system and abnormal thought content (regarding 
ESP, etc.) and some paranoid delusions.  Psychometric testing 
revealed mild depression, low self-esteem, and preoccupation 
with occupational problems.  Overall, there was no indication 
of serious psychopathology.  By discharge, the veteran was 
detoxified and had located employment.  Mental status was 
normal at discharge, and he was noted to be immediately 
employable.  Diagnoses included schizotypal personality and 
episodic cocaine abuse.

VA outpatient notes dated in May 1991 related that the 
veteran admitted to a year-long history of smoking cocaine.  
He had sought treatment when his functioning deteriorated and 
he became so incapacitated he lost his home.  He was due to 
return to work but could not perform his job.  His anxiety 
was controlled while hospitalized, but worsened after 
discharge.  His last cocaine use was several days ago.  The 
veteran identified anxiety as his primary problem.  Mental 
status examination was remarkable only for slightly 
inappropriate thought content (i.e., mystical thinking, "out 
of body experience").  The veteran was prescribed Valium and 
referred for drug rehabilitation.  In June 1991, the veteran 
returned requesting Valium.  Mental status examination 
revealed anxious mood only.  The assessment was polysubstance 
abuse, rule out generalized anxiety, suspect drug seeking.  

In July 1991, the veteran presented to VA seeking admission, 
stating that his schizophrenia was back and that he was 
hearing voices.  He was unemployed and homeless.  The 
diagnosis was cocaine dependence.  The veteran inquired in 
August 1991 about inpatient drug treatment for cocaine.  He 
indicated that he had a job interview and that all of his 
problems would be over if he got the job.  He stated that his 
anxiety was so high because of his homelessness and 
unemployment.  Subsequently in August 1991, the veteran was 
briefly hospitalized.  He reported being depressed and 
admitted to continued use of cocaine.  He apparently was 
unemployed and homeless.  The assessment was continuous 
cocaine dependence and adjustment disorder with mixed 
emotional features.  It was noted that the veteran's 
depression was situational and probably post-cocaine 
associated.  He was noted to be employable at discharge.  
Later in August 1991, the veteran returned seeking Valium and 
Tylenol 3.  The assessment was drug abuse and drug seeking.  
Notes dated in September 1991 stated that the veteran was 
attending school to learn copy machine repair.  The veteran 
came to the emergency room in December 1991 for evaluation of 
chest pain and other complaints.  He related having suicidal 
ideation associated with learning of his ineligibility for 
unemployment benefits. 

In February 1992, the veteran was afforded a VA psychiatric 
examination.  He was homeless and had a history of cocaine 
use with hospitalization for detoxification.  He also had 
sporadic VA outpatient treatment.  The veteran had been out 
of work for about one year after being fired for negligence.  
His current medications included Buspar and amitriptyline.  
The veteran complained of chronic generalized anxiety with 
associated sleep impairment and feeling stressed and 
emotionally upset.  Other complaints included difficulty 
concentrating, low appetite (though he was somewhat 
overweight), low energy, and low libido.  He also described 
having several out of body experiences.  The examiner noted 
that the veteran was alert, neatly dressed and groomed, fully 
oriented, with no signs of drug use, intoxication, or 
withdrawal.  The veteran described his mood as anxious and 
depressed.  Affect was serious but not blunted.  Memory and 
cognition were intact.  There was no evidence of thought 
disorder, delusions, or hallucinations.  Insight and judgment 
were good.  The diagnosis was generalized anxiety disorder 
and cocaine abuse. 

The veteran testified at a Travel Board hearing in February 
1993.  He indicated that he currently did not associate with 
friends or family.  His anxiety lowered awareness and 
distorted his memory.  In addition, his medications for 
anxiety distorted memory and decreased concentration.  The 
veteran stated that being around a crowd of people generally 
increased his anxiety.  He did not attend social or 
recreational events because they were not interesting.  He 
denied being quick to lose his temper or having crying 
spells.  Several months previously, he had briefly had 
feelings that he might hurt himself.  The veteran felt bad 
about himself, particularly after being fired from his last 
job.  He was told it was for gross negligence, but he 
asserted that he had been framed.  He denied any nightmares 
or recent hallucinations.  The veteran continued to receive 
medication from VA, but did not regularly see a psychiatrist.  
He denied using illegal drugs for about one year.  Currently, 
the veteran received Supplemental Security Income (SSI).   

Additional VA medical records dated through December 1993 
reflected continued intermittent treatment, as well as 
continued cocaine abuse, which the veteran stated was 
secondary to chronic pain.  In April 1992, he entered a 
substance abuse treatment program.  He related a 20-year 
history of prescription Valium for various nervous and 
anxiety disorders; he was also treated with Buspar and 
Elavil.  He was currently homeless and destitute.  The 
veteran also described a two-year history of cocaine abuse.  
The diagnoses included dependence on cocaine, alcohol abuse, 
rule out anxiety or depressive disorders.  In July 1992, the 
veteran entered the outpatient substance abuse clinic for 
treatment of cocaine and alcohol abuse.  His case was closed 
in August 1992 after he failed to report to the clinic for 
approximately one month.  The veteran reentered outpatient 
substance abuse treatment program for cocaine dependence in 
March 1993.  He reported increased tolerance for cocaine, as 
well as increased anxiety and depression.  His case was 
closed in April 1993 after he failed to participate in the 
program.  

The veteran underwent another VA psychiatric examination in 
December 1993.  He reported being homeless and unemployed for 
a number of years.  He stated he was unable to work because 
of chronic anxiety, depression, and somatic complaints of 
undetermined cause.  He had trouble sleeping because of 
nerves and occasional suicidal ideation with exacerbations of 
depression.  The veteran received outpatient treatment from 
VA, including medications, specifically Buspar for anxiety 
and Elavil for depression.  The examiner observed that the 
veteran was fully oriented, clean but dressed in very poor 
clothing, and cooperative, but somewhat handicapped during 
the interview because of anxiety, tension, and occasional 
tearfulness.  He demonstrated some difficulty concentrating 
and definite suspicious nature.  Memory was intact.  There 
was no evidence of organic brain syndrome.  The veteran 
denied hallucinations or delusions.  Judgment was fair; 
insight was limited.  The diagnosis was psychoneurosis and 
anxiety disorder with depressive and psychosomatic 
manifestations.  The examiner stated that the veteran was 
definitely unemployable due to his service-connected 
psychoneurosis.  He added that the veteran had a very limited 
social life and was homeless because of his signs and 
symptoms.     

In a July 1994 statement, the veteran related that he was 
receiving Social Security disability benefits because of his 
service-connected anxiety disorder.  He added that he 
suffered from anxiety mostly because he could not work and 
had to live on a small income.  

In March 1995, the RO received information from the Social 
Security Administration (SSA) indicating that the veteran had 
been determined to be disabled in July 1994, effective from 
June 1991.  SSA personnel related that the disability 
determination was an adoption of the veteran's SSI claim, 
such that there were no medical records in his file.  The 
veteran's primary diagnosis was osteoarthritis.    

Additional VA medical records generally reflected treatment 
for physical ailments, with intermittent notes concerning 
mental health treatment.  He continued to be homeless.  In 
December 1994, he inquired about inpatient treatment for 
alcohol and cocaine dependence.  He also described a history 
of anxiety attacks and hallucinations.  

In February 1996, the veteran was afforded another VA 
psychiatric examination.  He related that, on the inside, he 
felt panicky and frightened.  He was unable to live anywhere 
for any period of time and continued to move from place to 
place.  He was still homeless.  He thought people were after 
him.  When asked about work, the veteran stated that if he 
found work, within a few hours his back began to hurt and his 
anxiety increased and intensified.  He admitted to a long 
history of cocaine abuse, but had been drug free for 
approximately one month.  The examiner noted that the veteran 
appeared reasonably calm.  He was appropriately dressed and 
cooperative.  There appeared to be some impairment of insight 
and judgment.  There was no gross evidence of psychosis or 
suicidal or homicidal ideation.  The diagnosis included 
generalized anxiety disorder and substance abuse by history.  
The examiner stated that, based on the limited data 
available, it did not appear that the alcohol/substance abuse 
was a chief contributor to the veteran's psychiatric 
disability, but rather only a current stressor.  

Also at that time, a social and industrial survey was 
completed.  The veteran was homeless and unemployed.  He had 
been divorced twice and had one child from each marriage.  He 
did not keep in contact with any family.  The veteran had had 
many jobs and lived a nomadic life.  He related that his jobs 
had ended when the government contracts expired and that he 
had been required to relocate for the next job.  He worked 
well with people and did well in his work.  The veteran 
stated that he had been unemployed since 1985 due to 
psychiatric problems.  He also admitted to having a serious, 
chronic cocaine habit.  The veteran's last psychiatric 
hospitalization was in 1991.  He had attempted drug treatment 
without success.  When he used cocaine, the veteran was 
psychotic and paranoid.  When he was anxious, he experienced 
dizziness and lightheadedness, tremors, palpitations, and a 
feeling of impending doom.  The veteran also described 
episodes of depression with suicidal ideation.  The condition 
affected his life to the point he was unable to work.  In 
addition, as a result of spinal arthritis, the veteran was 
easily fatigued and depressed.  He was withdrawn and had 
little interest in outside activities.  He had frequent panic 
attacks.  The social worker commented that the veteran was 
oriented and appeared to be alert.  He denied suicidal or 
homicidal ideation, but admitted to using cocaine and being 
depressed about being homeless.  The social worker concluded 
that the veteran's drug addiction and anxiety disorder 
affected his quality of life and ability to meet his basic 
life needs.  

The RO secured VA medical records dated through April 1998.  
These records again generally reflected treatment for 
physical complaints, with minimal reference to psychiatric 
issues.   

In April 2003, the veteran presented for a VA psychiatric 
examination.  The examiner reviewed the veteran's records for 
the examination.  The veteran admitted to a long history of 
treatment for psychiatric disorders, including generalize 
anxiety disorder and depressive disorder, and polysubstance 
abuse.  His generalized anxiety disorder was associated with 
panic attacks.  He also was unable to make friends or trust 
people due to his disability.  Since service, he had been a 
loner with no contacts with friends or family.  The veteran 
related that he was married and had four children, but that 
his wife died several years ago.  He had had more than 25 
jobs over the years since his separation from service.  He 
was currently unemployed and receiving disability.  The 
veteran had a long history of abusing alcohol and cocaine.  
He indicated that he had been sober for five months.  He 
continued to receive psychiatric treatment, including 
medications, though there was no hospitalization for many 
years.  The veteran complained of symptoms including 
excessive worry, insomnia, fatigue, decreased energy, 
decreased concentration, irritability, as well as depressive 
symptoms such as feelings of worthlessness and helplessness 
and decreased sleep, interest, energy, concentration, and 
appetite.

The examiner observed that the veteran was alert, oriented, 
casually dressed, cooperative, engageable, and polite, with 
good eye contact.  The veteran indicated that he had problems 
with anxiety.  Mental status examination revealed speech and 
motor functioning within normal limits.  There was no 
evidence of lucid disassociations or flight of ideas.  He 
appeared logical and goal-directed with fair insight and 
judgment.  The veteran denied suicidal or homicidal ideation 
and auditory or visual hallucinations.  He appeared slight 
dysthymic.  The diagnoses include generalized anxiety 
disorder, dysthymia, and history of polysubstance abuse.  The 
Global Assessment of Functioning (GAF) score was 75.    

Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 
(2003).  Where an increase in an existing disability rating 
based on established entitlement to compensation is at issue, 
the present level of disability is the primary concern.  
Francisco v. Brown, 
7 Vet. App. 55, 58 (1994).  If two evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating; otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  When reasonable 
doubt arises as to the degree of disability, such doubt will 
be resolved in the veteran's favor.  38 C.F.R. § 4.3.  

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

During the pendency of the veteran's appeal, VA promulgated 
new regulations amending the rating criteria for mental 
disorders, effective November 7, 1996.  See 61 Fed. Reg. 
52,695 (1996) (codified at 38 C.F.R. pt. 4).  If a law or 
regulation changes during the course of a claim or an appeal, 
the version more favorable to the veteran will apply, to the 
extent permitted by any stated effective date in the 
amendment in question.  38 U.S.C.A. § 5110(g); VAOPGCPREC 3-
2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003.  Therefore, in this case, prior to 
November 7, 1996, the Board may apply only the previous 
version of the rating criteria.  As of November 7, 1996, the 
Board must apply whichever version of the rating criteria is 
more favorable to the veteran.

The Board notes that the RO stated and considered the amended 
rating criteria in its March 2004 supplemental statement of 
the case.  Accordingly, the Board may similarly consider each 
version of the regulations without determining whether the 
veteran will be prejudiced thereby.  See Bernard, supra.    

Under the previous version of the rating schedule, a zero 
percent rating is assigned when there are neurotic symptoms 
which may somewhat adversely affect relationships with others 
but which do not cause impairment of working ability.  A 10 
percent rating is awarded when disability is manifested by 
criteria less than for the 30 percent rating, with emotional 
tension or other evidence of anxiety productive of mild 
social and industrial impairment.  A 30 percent rating is 
assigned when there is definite impairment in the ability to 
establish or maintain effective and wholesome relationships 
with people, and when psychoneurotic symptoms result in 
reduced levels of initiative, flexibility, efficiency, and 
reliability as to produce definite industrial impairment.  
38 C.F.R. § 4.132, Code 9400 (in effect prior to November 7, 
1996).  "Definite," as used here, should be construed to 
mean distinct, unambiguous, and moderately large in degree, 
more than moderate but less than rather large.  VAOPGCPREC 9-
93.  

Under the amended regulations, a zero percent rating is 
awarded when a mental condition has been formally diagnosed, 
but symptoms are not severe enough either to interfere with 
occupational and social functioning or to require continuous 
medication.  A 10 percent rating is assigned when there is 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; when symptoms are controlled by continuous 
medication.  A 30 percent disability rating is appropriate 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
38 C.F.R. § 4.130, Code 9400 (2003).

Upon a review of the record, the Board finds that the 
evidence supports the award of no more than a 10 percent 
disability rating as of November 7, 1996.  38 C.F.R. 
§ 4.3.  Specifically, as of November 7, 1996, a 10 percent 
rating may be awarded when psychiatric symptoms require 
continuous medication for control.  The record reflects that 
the veteran has received continuous or essentially continuous 
medication for control of symptoms from generalized anxiety 
disorder.  Resolving doubt in the veteran's favor, the Board 
finds that the evidence supports a 10 percent disability 
rating from November 7, 1996. Id.   

The Board finds that, prior to November 7, 1996, the 
preponderance of the evidence is against a compensable 
disability rating for generalized anxiety disorder. Id.  That 
is, there is no evidence that the service-connected 
generalized anxiety disorder resulted in social or industrial 
impairment.  VA medical records for the relevant time period 
show that the veteran's primary problem was chronic substance 
abuse.  At different times, the veteran related that he was 
unemployed due to massive lay-offs or to being fired for 
negligence.  In addition, during the February 1996 VA 
psychiatric examination, he described periods of unemployment 
due to back pain.  During the associated social and 
industrial survey, he remarked that he had worked well with 
people and did well in his work, although he also related 
being unemployed due to psychiatric problems.  Finally, the 
Board observes that the SSA provided the veteran with 
disability benefits, with a primary diagnosis of 
osteoarthritis.  There is no indication that disability was 
granted for any psychiatric disorder.  In the absence of 
evidence showing social or industrial impairment due to the 
service-connected disability, the Board cannot conclude that 
the overall disability pictures more closely approximates the 
criteria for a compensable rating under the rating criteria 
in effect before November 7, 1996.  38 C.F.R. § 4.7.        

The Board acknowledges that the December 1993 VA psychiatric 
examiner opined that the veteran was unemployable due to his 
service-connected psychoneurosis.  Under the version of the 
rating criteria in effect for that time, inability to work 
would warrant a 100 percent disability rating.  However, this 
opinion appears to be largely based on the veteran's own 
report of inability to work due to chronic anxiety and other 
complaints.  Findings on mental status examination are 
limited and do not reflect severe psychiatric disability.  In 
addition, VA treatment records both before and after the 
December 1993 VA psychiatric examination do not reflect any 
serious psychiatric symptoms.  In fact, these records 
primarily address complaints and treatment for cocaine abuse 
and non-service-connected physical ailments, rather than the 
service-connected anxiety disorder.  Additionally, during the 
February 1993 Travel Board hearing, the veteran admitted that 
he was unemployed following being fired for gross negligence, 
though he disputed the charge and believed he had been 
framed.  Moreover, although the SSA determined the veteran to 
be disabled for purposes of receiving disability benefits, 
i.e., unemployable, the primary diagnosis was osteoarthritis; 
there is no indication that the finding of disability was 
based on his service-connected anxiety disorder.  Therefore, 
based on the record as a whole, the Board finds that the 
opinion of the December 1993 VA psychiatric examiner has 
little probative value and is therefore an insufficient basis 
to award an increased rating for the service-connected 
generalized anxiety disorder.  See  Madden v. Gober, 125 F.3d 
1477 (Fed. Cir. 1997) (Board has a duty to analyze the 
probative value of evidence).  

In addition, the Board finds that the preponderance of the 
evidence is against a disability rating greater than 10 
percent from November 7, 1996.  The relevant VA medical 
records were negative for any significant treatment.  The 
report of the April 2003 VA psychiatric examination reflects 
significant subjective complaints related to anxiety, but a 
completely unremarkable mental status examination.  Although 
the veteran continued to be unemployed and receiving 
disability, as discussed above, that disability determination 
was based on a physical diagnosis rather than a psychiatric 
diagnosis.  There is no suggestion that the basis for this 
determination has changed.  Finally, the VA examiner assigned 
the veteran a GAF score of 75, denoting transient symptoms 
and no more than slight impairment in social or occupational 
functioning.  Absent objective evidence of any service-
connected symptomatology that affected social or occupational 
functioning, the Board cannot conclude that the overall 
disability picture more closely approximates the criteria for 
a 30 percent evaluation under either version of the rating 
schedule.  38 C.F.R. 
§ 4.7.   

Finally, the Board finds no reason to refer the case to the 
Compensation and Pension Service for consideration of an 
extra-schedular evaluation under 38 C.F.R. 
§ 3.321(b)(1).  That is, there is no evidence of exceptional 
or unusual circumstances, such as frequent hospitalization or 
interference with employment, to suggest that the veteran is 
not adequately compensated by the regular rating schedule.  
The record reflects hospitalizations for substance abuse; 
there are no hospitalizations specifically for treatment of 
the service-connected anxiety disorder.  In addition, as 
discussed above, despite any evidence reflecting 
unemployability due the service-connected disability, the 
probative evidence of record does not support a finding that 
the generalized anxiety disorder significantly impacts the 
veteran's ability to work, such that he is not adequately 
compensated by a schedular rating. Id.   


ORDER

A compensable disability rating for generalized anxiety 
disorder before November 7, 1996 is denied.  

Subject to the law and regulations governing the payment of 
monetary benefits, no more than a 10 percent disability 
rating for generalized anxiety disorder from November 7, 1996 
is granted.     



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



